Exhibit 10.3

CELL GENESYS, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between                      (“Employee”) and Cell Genesys, Inc.
(the “Company”), effective as of the latest date set forth by the signatures of
the parties hereto below (the “Effective Date”).

RECITALS

A. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company.

B. The Board believes that it is in the best interests of the Company and its
shareholders to provide the Employee with an incentive to continue his
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders. The Board believes
that it is imperative to provide the Employee with certain severance benefits
upon Employee’s Involuntary Termination following a Change of Control which
provides the Employee with enhanced financial security and provides incentive
and encouragement to the Employee to remain with the Company notwithstanding the
possibility of a Change of Control.

C. The Board believes that it is imperative to provide the Employee with certain
severance benefits upon Employee’s Involuntary Termination which provides the
Employee with enhanced financial security and provides incentive and
encouragement to the Employee to remain with the Company.

D. Certain capitalized terms used in the Agreement are defined in Section 6
below.

The parties hereto agree as follows:

1. Term of Agreement. This agreement shall terminate upon the date that all
obligations of the parties hereto with respect to this Agreement have been
satisfied.

2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason,
including (without limitation) any termination prior to a Change of Control, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as



--------------------------------------------------------------------------------

provided by this Agreement, or as may otherwise be available in accordance with
the Company’s established employee plans and practices or pursuant to other
agreements with the Company.

3. Severance Benefits.

(a) Involuntary Termination. If the Employee’s employment is terminated as a
result of an Involuntary Termination, then, subject to Sections 3(g) and 5, the
Employee shall be entitled to receive the following severance benefits:

(1) Severance Payment. A cash payment in an amount equal to [xx] months of the
Employee’s Annual Compensation, as measured upon the date of the Involuntary
Termination;

(2) Continued Employee Benefits. One hundred percent (100%) Company-paid health,
dental, and vision insurance coverage at the same level of coverage as was
provided to Employee immediately prior to the Termination Date (the
“Company-Paid Coverage”). If such coverage included the Employee’s dependents
immediately prior to the Involuntary Termination, such dependents shall be
covered at Company expense. Company-Paid Coverage shall continue until the
earlier of (i) [xx] months from the date of termination, or (ii) the date upon
which the Employee and his dependents become covered under another employer’s
group health, dental and vision insurance plans that provide Employee and his
dependents with comparable benefits and levels of coverage. For purpose of Title
X of the Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the date of
the “qualifying event” for Employee and his or her dependents shall be the date
upon which the Company-Paid Coverage terminates.

(3) Option, Restricted Stock, and Restricted Stock Unit Accelerated Vesting. The
Employee shall receive acceleration with respect to that portion of any
then-unvested stock options, restricted stock, or restricted stock units that
would have vested within the [xx]-month period following the Termination Date.

(b) Termination in Connection with a Change of Control. If the Employee’s
employment terminates as a result of an Involuntary Termination at any time
within sixty (60) days prior to, or two (2) years following, a Change of
Control, then, subject to Sections 3(g) and 5, the Employee shall be entitled to
receive the following severance benefits, in lieu of those severance benefits
provided pursuant to section 3(a) above:

(1) Severance Payment. A cash payment in an amount equal to [xx] months of the
Employee’s Annual Compensation, as measured upon the date of the Change in
Control;



--------------------------------------------------------------------------------

(2) Continued Employee Benefits. One hundred percent (100%) Company-paid health,
dental and vision insurance coverage at the greater of (x) the same level of
coverage as was provided to such employee immediately prior to the Change of
Control or (y) the same level of coverage as was provided to Employee
immediately prior to the Termination Date (the “Company-Paid Coverage”). If such
coverage included the Employee’s dependents immediately prior to the Change of
Control, such dependents shall be covered at Company expense. Company-Paid
Coverage shall continue until the earlier of (i) [xx] months from the date of
termination, or (ii) the date upon which the Employee and his dependents become
covered under another employer’s group health, dental and vision insurance plans
that provide Employee and his dependents with comparable benefits and levels of
coverage. For purpose of Title X of the Consolidated Budget Reconciliation Act
of 1985 (“COBRA”), the date of the “qualifying event” for Employee and his or
her dependents shall be the date upon which the Company-Paid Coverage
terminates.

(3) Option, Restricted Stock, and Restricted Stock Unit Accelerated Vesting. One
Hundred percent (100%) of the unvested portion of any stock option, restricted
stock, or restricted stock unit held by the Employee shall automatically be
accelerated in full so as to become completely vested.

(4) Extension of Post-Termination Exercise of Stock Options. The stock options
held by Employee shall become exercisable for a period of ten years from their
original date of grant by the Company, or, if shorter, the maximum term of the
options under the applicable equity plan and award agreement, provided that this
Section 3(b)(4) shall remain subject to any provision of the applicable equity
plan, award agreement, Change of Control agreement or other agreement providing
for the termination of such stock options upon a Change of Control.

If the Employee’s employment terminates as a result of an Involuntary
Termination, thereby triggering benefits pursuant to Section 3(a), it is
possible that within sixty (60) days a Change of Control may further trigger
benefits under Section 3(b). To the extent the Employee receives benefits
pursuant to Section 3(a), and then subsequently becomes entitled to benefits
pursuant to Section 3(b), any benefits previously received by the Employee
pursuant to Section 3(a) shall be deducted from those benefits to which he is
entitled pursuant to Section 3(b).

(c) Timing of Severance Payments. Any severance payment to which Employee is
entitled under Section 3(a)(1) shall be paid by the Company to the Employee (or
to the Employee’s successors in interest, pursuant to Section 7(b)) in cash and
in full, not later than (30) calendar days following the Termination Date. Any
severance payment to which Employee is entitled under Section



--------------------------------------------------------------------------------

3(b)(1) shall be paid by the Company to the Employee (or to the Employee’s
successors in interest, pursuant to Section 7(b)) in cash and in full, not later
than (30) calendar days following the later to occur of the closing of the
Change of Control or the Termination Date.

(d) Voluntary Resignation; Termination For Cause. If the Employee’s employment
terminates by reason of the Employee’s voluntary resignation (and is not an
Involuntary Termination), or if the Employee is terminated for Cause, then the
Employee shall not be entitled to receive a severance or other benefits except
for those (if any) as may then be established under the Company’s then existing
severance and benefits plans and practices or pursuant to other agreements with
the Company.

(e) Disability; Death. If the Company terminates the Employee’s employment as a
result of the Employee’s Disability, or such Employee’s employment is terminated
due to the death of the Employee, then the Employee shall not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing severance and benefits plans and
practices or pursuant to other agreements with the Company.

(f) Non-duplication of Severance Benefits. In the event Employee becomes
entitled to severance benefits under this Section 3, such severance benefits
shall be paid in lieu of, and not in addition to, severance benefits under any
other agreement, program, or policy of the Company.

(g) Release and Waiver. This Section 3(g) shall apply notwithstanding anything
else contained in this Agreement or any stock option or other equity-based award
agreement to the contrary. As a condition precedent to any Company obligation to
the Employee pursuant to Section 3, the Employee shall, upon or promptly
following the Termination Date, provide the Company with a valid, executed
general release agreement, a form of which is attached hereto as Exhibit A, and
such release agreement shall have not been revoked by the Employee pursuant to
any revocation rights afforded by applicable law. The Company shall have no
obligation to make any payment or provide any benefit to the Employee pursuant
to Section 3 unless and until the release agreement contemplated by this
Section 3(g) becomes irrevocable by the Employee in accordance with all
applicable laws, rules and regulations.

4. Attorney Fees, Costs and Expenses. The Company shall promptly reimburse
Employee, on a monthly basis, for the reasonable attorney fees, costs and
expenses incurred by the Employee in connection with any action reasonably and
in good faith brought by Employee to enforce his rights hereunder, regardless of
the outcome of the action. Reimbursement under this Section 4 will be available
only during the Employee’s lifetime. No such reimbursement shall be made later
than the end of the calendar year following the calendar year in which the
expense was incurred.

5. [Limitation on Payments. In the event that the severance and other benefits
provided for in this Statement or otherwise payable to the Employee
(i) constitute “parachute



--------------------------------------------------------------------------------

payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and (ii) but for this Section 5, would be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Employee’s severance benefits hereunder Section 3 shall be either

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Employee on an after-tax basis, of the greatest amount of severance benefits,
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code. Unless the Company and the Employee
otherwise agree in writing, any determination required under this Section 5
shall be made in writing in good faith by the accounting firm serving as the
Company’s independent public accountants immediately prior to the Change of
Control (the “Accountants”). In the event of a reduction in benefits hereunder,
the Employee shall be given the choice of which benefits to reduce. For purposes
of making the calculations required by this Section 5, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Employee shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 5.]

[ALTERNATIVE: Golden Parachute Excise Tax Gross-Up. In the event that the
benefits provided for in this Agreement or otherwise payable to the Employee
constitute “parachute payments” within the meaning of 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and will be subject to the excise
tax imposed by Section 4999 of the Code, then the Employee shall receive
(i) payment from the Company sufficient to pay such excise tax, and (ii) an
additional payment from the Company sufficient to pay the excise tax and federal
and state income taxes arising from the payments made by the Company to Employee
pursuant to this sentence. Unless the Company and the Employee otherwise agree
in writing, the determination of Employee’s excise tax liability and the amount
required to be paid under this Section 5 shall be made in writing by the
accounting firm serving as the Company’s independent public accountants
immediately prior to the Change of Control (the “Accountants”). For purposes of
making the calculations required by this Section 5, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Employee shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 5. Any payment made pursuant
to this Section 5 shall be made no later than 2.5 months following the
Termination Date.]



--------------------------------------------------------------------------------

6. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Annual Compensation. “Annual Compensation” means an amount equal to the sum
of Employee’s (i) annual Company salary at the highest rate in the effect in the
twelve months immediately preceding the applicable measurement date, and
(ii) 100% of the Employee’s annual target bonus as in effect immediately prior
to the applicable measurement date.

(b) Cause. “Cause” shall mean either (i) any act of personal dishonesty taken by
the Employee in connection with his responsibilities as an employee and intended
to result in substantial personal enrichment of the Employee, (ii) the
conviction of, or plea of nolo contendere to, a felony, (iii) a willful act by
the Employee which constitutes gross misconduct and which is injurious to the
Company, or (iv) following delivery to the Employee of a written demand for
performance from the Company which describes the basis for the Company’s belief
that the Employee has not substantially performed his duties, continued
violations by the Employee of the Employee’s obligations to the Company which
are demonstrably willful and deliberate on the Employee’s part.

(c) Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities;

(ii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes (either by a
specific vote or by approval of the proxy statement of Cell Genesys in which
such person is named as a nominee for election as a director without objection
to such nomination) of at least a majority of the Incumbent Directors at the
time of such election or nomination;

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than the merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or the entity that controls the
Company or controls such surviving entity) at least fifty percent (50%) of the
total voting power represented by the voting securities of the Company or such
surviving entity or the voting power



--------------------------------------------------------------------------------

represented by the voting securities of the Company or such surviving entity or
the entity that controls the Company or controls such surviving entity
outstanding immediately after such merger or consolidation; or

(iv) The consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets.

(d) Disability. “Disability” shall mean that the Employee has been unable to
perform the essential functions of his Company duties, with or without
reasonable accommodation, as a result of his incapacity due to physical or
mental illness, and such inability, at least 26 weeks after its commencement, is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Employee or the Employee’s legal
representative (such Agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least 30 days’ written notice by the Company of its intention to terminate the
Employee’s employment. In the event that the Employee resumes the performance of
substantially all of his duties hereunder before the termination of his
employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.

(e) Involuntary Termination. “Involuntary Termination” shall mean resignation by
the Employee within 180 days following (i) without the Employee’s express
written consent, a material reduction of the Employee’s duties, title, authority
or responsibilities relative to the Employee’s duties, title, authority or
responsibilities as in effect immediately prior to such reduction, or the
assignment to Employee of such reduced duties, title, authority or
responsibilities; (ii) without the Employee’s express written consent, a
material reduction, without good business reasons, of the facilities and
perquisites (including office space and location) available to the Employee
immediately prior to such reduction; (iii) a material reduction by the Company
in the compensation of the Employee as in effect immediately prior to such
reduction; (iv) a material reduction by the Company in the kind or level of
employee benefits, including bonuses, to which the Employee was entitled
immediately prior to such reduction with the result that the Employee’s overall
benefits package is materially reduced; (v) the relocation of the Employee to a
facility or a location more than twenty-five (25) miles from the Employee’s then
present location, without the Employee’s express written consent; (vi) any
purported termination of the Employee by the Company which is not effected for
Disability or for Cause, or any purported termination for which the grounds
relied upon are not valid; (vii) the failure of the Company to obtain the
assumption of this agreement by any successors contemplated in Section 7(a)
below; or (viii) any act or set of facts or circumstances which would, under
California case law or statute constitute a constructive termination of the
Employee, provided, however, that none of the actions described above shall give
rise to an “Involuntary Termination” with respect to the Employee if it was an
isolated and inadvertent action not taken in bad faith by the Company and if it
is remedied by the Company within thirty (30) days after receipt of written
notice thereof given by the Employee, which such notice must be delivered no
later than 60 days



--------------------------------------------------------------------------------

following the occurrence of such action. For purposes of this definition, the
Company and the Employee agree that any reduction in base salary shall
constitute a material reduction in compensation.

(f) Termination Date. “Termination Date” shall mean (i) if this Agreement is
terminated by the Company for Disability, thirty (30) days after notice of
termination is given to the Employee (provided that the Employee shall not have
returned to the performance of the Employee’s duties on a full-time basis during
such thirty (30)-day period), (ii) if the Employee’s employment is terminated by
the Company for any other reason, or by the Employee, the date on which a notice
of termination is given.

7. Successor.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to him at the home address which he most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Employee as a result of a voluntary resignation or an Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 8(a) of this Agreement. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination



--------------------------------------------------------------------------------

date (which shall be not more than 30 days after the giving of such notice). The
failure by the Employee to include in the notice any fact or circumstance which
contributes to a showing of Involuntary Termination shall not waive any right of
the Employee hereunder or preclude the Employee from asserting such fact or
circumstance in enforcing his rights hereunder.

9. Arbitration. Any controversy arising out of or relating to this Agreement,
the enforcement or interpretation of this agreement, or because of an alleged
breach, default, or misrepresentation in connection with any of the provisions
of any this agreement, including (without limitation) any state or federal
statutory claims, shall be submitted to arbitration in [                    
County], California, before a sole arbitrator selected from Judicial Arbitration
and Mediation Services, Inc. or its successor (“JAMS”), or if JAMS is no longer
able to supply the arbitrator, such arbitrator shall be selected from the
American Arbitration Association; provided, however, that provisional injunctive
relief may, but need not, be sought in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
arbitrator. The arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures. Judgment on the award may be
entered in any court having jurisdiction.

The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with any of the matters referenced in the first
sentence of the first paragraph of this Section 9.

The parties agree that the Company shall be responsible for payment of the forum
costs of any arbitration hereunder, including the arbitrator’s fee.

10. Non-solicitation. For a period of twelve (12) months following the
Termination Date, the Employee will not, directly or indirectly (i) solicit,
induce, attempt to hire, recruit, encourage, take away, or hire any employee or
independent contractor of the Company or cause any Company employee or
contractor to leave his or her employment or engagement with the Company or
(ii) influence or attempt to influence customers, vendors, suppliers, licensors,
lessors, joint venturers, associates, consultants, agents, or partners of the
Company to divert their business away from the Company, and the Employee will
not otherwise interfere with, disrupt or attempt to disrupt the business
relationships, contractual or otherwise, between the Company and any of its
customers, suppliers, vendors, lessors, licensors, joint venturers, associates,
officers, employees, consultants, managers, partners, members or investors. The
Employee expressly agrees that the foregoing covenants shall continue in effect
through the entire period identified above regardless of whether the Employee is
then entitled to receive any severance payments from the Company.

11. Non disparagement. Employee agrees that he shall not, directly or
indirectly, make or ratify any statement, public or private, oral or written, to
any person that disparages, either professionally or personally, the Company or
any current or former director, officer or employee of the Company, except that
the Employee shall be relieved of this



--------------------------------------------------------------------------------

restriction as to any particular person in the event that such person
disparages, either professionally or personally, the Employee. The Company
agrees that it shall not, directly or indirectly, make or ratify any statement,
public or private, oral or written, to any person that disparages, either
professionally or personally, the Employee. However, nothing in this paragraph
shall affect the Employee’s or the Company’s ability or obligation to provide
complete and truthful testimony or other information in connection with any
(1) governmental and/or regulatory investigation or proceeding, (2) required
public, governmental or regulatory disclosure or filing, or (3) pleadings,
discovery and/or trial in litigation.

12. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement represents the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior arrangements and understandings regarding same,
including, without limitation, any prior change of control, employment or
similar agreements.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY CELL GENESYS, INC. By:  

 

Title:  

 

Date:  

 

 

EMPLOYEE  

 

     Date   

 

  



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

[Bracketed provisions to be inserted after Executive becomes 40 years of age]

In consideration of my receipt of the severance payments and other benefits (the
“Severance”) offered to me under that certain Change of Control and Severance
Agreement, dated                 , 200    , (the “Agreement”), and in connection
with the termination of my employment with Cell Genesys, Inc. (“Employer”), I
agree to the following release (the “Release”).

On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever release and discharge Employer, its current,
former and future parents, subsidiaries, related entities, attorneys, employee
benefit plans and their fiduciaries, predecessors, successors, officers,
directors, securityholders, agents, employees and assigns (collectively, the
“Company”) from any and all claims, demands, costs, contracts, liabilities,
objections, rights, damages, expenses and actions of every nature now existing
or that may arise in the future (“Claims”), that are or may be based, in whole
or in part, upon any action, occurrence or event occurring or not occurring on
or prior to the date hereof, whether at law or in equity, known or unknown,
suspected or unsuspected, including, without limitation, any Claims based on or
arising out of or relating in any way to (a) my employment with Employer or its
subsidiaries, including, but not limited to, the offer and termination of my
employment and any offer letters or other agreements regarding my employment
relationship with the Company and my rights to any benefits upon termination of
employment or otherwise, but excluding any rights to the Severance described in
the Agreement and (b) any actions or omissions by the Board of Directors or
stockholders of the Company.

I understand and agree that this Release is a full and complete waiver and
release of all claims, including, but not limited to, claims of wrongful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, violation of public policy, defamation, personal injury, emotional
distress, claims under Title VII of the 1964 Civil Rights Act, as amended, the
California Fair Employment and Housing Act, the Equal Pay Act of 1963, as
amended, the provisions of the California Labor Code[, the Age Discrimination in
Employment Act of 1967, as amended, the Older Workers Benefit Protection Act, as
amended], the Americans with Disabilities Act, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and any
other state, federal or local laws and regulations relating to employment or
employment discrimination. The only exceptions are claims I may have for
unemployment compensation and worker’s compensation. I do not presently believe
I have suffered any work-related injury or illness.

I understand and agree that the Company will not provide me with the Severance
unless I execute and do not revoke this Release.

Without limiting the generality of the foregoing release of all claims, I
expressly represent and warrant that I have been paid all salary and accrued but
unused vacation earned by me through the final date of my employment with
Employer. I further represent and warrant that I am accepting the Severance in
resolution of any and all actual and/or potential disputes regarding and in full
satisfaction of any and all claims that I may have against Employer for unpaid
compensation, including salary and bonuses.

I acknowledge that I may discover facts different from or in addition to those
which I



--------------------------------------------------------------------------------

now know or believe to be true and that this Release shall be and remain
effective in all respects even if I discover new or additional facts after I
sign this Release. I expressly waive any and all rights and benefits conferred
upon me by the provisions of Section 1542 of the California Civil Code and/or
any analogous law of any other state. Section 1542 states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR [EMPLOYEE] DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR [COMPANY].

As part of my existing and continuing obligation to the Company, I have signed
and delivered to Employer the Termination Certification (attached hereto) and I
have returned to the Company all Company documents, information and property,
including files, records, computer access codes and instruction manuals, as well
as any Company assets or equipment that I have in my possession or under my
control. I further agree not to keep any copies of Company documents or
information. I affirm my obligation to keep all Company Information confidential
and not to disclose it to any third party in the future. I understand that the
term “Company Information” includes, but is not limited to, the following:
(a) confidential information, including information received from third parties
under confidential conditions; and (b) information concerning customers
(including customer lists), as well as other technical, scientific, marketing,
business, product development or financial information, the use or disclosure of
which might reasonably be determined to be contrary to the interests of the
Company. The Company’s Proprietary Information Agreement is incorporated by this
reference.

I represent and warrant that I am the sole owner of all claims relating to my
employment with the Company, and that I have not assigned or transferred any
claims relating to my employment to any other person or entity.

I agree to keep this Release confidential and not to reveal its contents to
anyone except my lawyer, my spouse and/or my financial and legal consultants.

I understand and agree that this Release shall not be construed at any time as
an admission of liability or wrongdoing by either myself or the Company.

This Release and the Agreement contain the entire agreement between the Company
and me with respect to any matters referred to in the Release and supersede any
previous oral or written agreements, including without limitation any offer
letter or employment agreement between Employer and me; provided, however, that
notwithstanding anything to the contrary in this Release, this Release shall in
no way limit my rights or remedies under the Indemnification Agreement, entered
into between me and the Company, dated                     , 20    , and as such
agreement may be amended from time to time. If any one or more of the provisions
contained in this Release is, for any reason, held to be unenforceable, that
holding will not affect any other provision of this Release, and this Release
shall then be construed as if the unenforceable provisions had never been
contained in the Release. I acknowledge that I have obtained sufficient
information to intelligently exercise my own judgment regarding the terms of the
Release before executing this Release. I acknowledge that this Release was
presented to me on                      and that I am entitled to have twenty
one (21) days’ time after receipt of this Release within which to review and
consider it, consider any statistical data provided herewith, if applicable, and
to discuss with an attorney of my own choosing whether or not to sign this
Release. [I further understand that, for the period of seven (7) days after the
date I sign this Release, I may revoke it by delivering a written notification
of my revocation, no later than the seventh day to Employer at the address set
forth in the Agreement.]



--------------------------------------------------------------------------------

[I further understand that the Effective Date of this Release will be the eighth
day after I have signed it, provided that I have delivered it to the Company and
I have not revoked it during the seven days after the date I signed it and that
the Severance will not become due to me until the Effective Date.]

EMPLOYEE’S ACCEPTANCE OF RELEASE

BEFORE SIGNING MY NAME TO THIS RELEASE, I STATE THE FOLLOWING: I HAVE READ THIS
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE CONSULTED WITH AN ATTORNEY BEFORE SIGNING IT, AND I HAVE SIGNED THE RELEASE
KNOWINGLY AND VOLUNTARILY.

 

Date delivered to employee:   

 

        

 

Executed this      day of                 , 200        

 

      [NAME]      



--------------------------------------------------------------------------------

Cell Genesys

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any biological materials (including, without limitation, cell lines,
nucleic acids or mice), devices, records, laboratory notebooks, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items belonging to Cell Genesys, Inc., its subsidiaries,
affiliates, successors or assigns (together, the “Company”).

I further certify that I have complied with all the terms of the Company’s
Employment, Confidential Information and Invention Assignment Agreement signed
by me, including the reporting of any inventions and original works of
authorship (as defined therein), conceived or made by me (solely or jointly with
others) covered by that agreement.

I further agree that, in compliance with the Employment, Confidential
Information and Invention Assignment Agreement, I will preserve as confidential
all trade secrets, confidential knowledge, data or other proprietary information
relating to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

I further agree that for twelve (12) months from this date, I will not hire any
employees of the Company and I will not solicit, induce, recruit or encourage
any of the Company’s employees to leave their employment.

 

Date:  

 

         

 

      (Employee’s Signature)      

 

      (Type/Print Employee’s Name)